



Exhibit 10(a)


WRITTEN DESCRIPTION OF


ROLLINS, INC.
PERFORMANCE-BASED
INCENTIVE CASH COMPENSATION PLAN
FOR EXECUTIVE OFFICERS




The material terms of the Rollins, Inc. The Performance-Based Incentive Cash
Compensation Plan for Executive Officers (the “2018 Cash Incentive Plan”), which
is not evidenced by any written document, are summarized below.


All of the executive officers of Rollins, Inc. (“Rollins”) are eligible to
participate in the 2018 Cash Incentive Plan, at the discretion of Rollins’
Compensation Committee. Bonus awards under the plan provide participants an
opportunity to earn an annual bonus in a maximum amount agreed to the lesser of
(a) 115% of base salary or (b) $1,150,000 per individual per year.


Whether a bonus is payable, and the amount of any bonus payable, is contingent
upon achievement of certain performance goals, which are measured according to
one or more of the following three targeted financial measures: revenue to plan,
pre-tax profit plan achievement, and key operating initiatives. Unless sooner
amended or terminated by the Compensation Committee, this plan is intended to be
in place until April 24, 2023.





